July 11, 2014 EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Form N-CSR John Hancock Bond Trust (the “Registrant”) on behalf of: John Hancock Government Income Fund John Hancock Focused High Yield Fund John Hancock Investment Grade Bond Fund John Hancock Global Short Duration Credit Fund John Hancock Global Conservative Absolute Return Fund File Nos. 2-66906; 811-3006 Ladies and Gentlemen: Enclosed herewith for filing pursuant to the Investment Company Act of 1940 and the Securities Exchange Act of 1934 is the Registrant’s Form N-CSR filing for the period ending May 31, 2014. If you have any questions or comments regarding this filing, please contact the undersigned at (617) 663-4497. Sincerely, /s/ Salvatore Schiavone ————— Salvatore Schiavone Treasurer
